       Case 2:18-cv-01587-CB Document 1 Filed 11/26/18 Page 1 of 40



                    IN THE UNITED STATES DISTRICT COURT
                 FOR THE WESTERN DISTRICT OF PENNSYLVANIA


ERIK HEITZENRATER,                                  )
                                                    )
               Plaintiff,                           )
                                                    )   Civil Action No.
       v.                                           )
                                                    )
CITY OF PITTSBURGH,                                 )
BRIAN MARTIN,                                       )
DAVID HONICK                                        )
BRIAN BURGUNDER, and                                )
DAVID LINCOLN,                                      )
                                                    )
                                                    )   JURY TRIAL DEMANDED
               Defendants.                          )

                                      COMPLAINT

       AND NOW, comes Plaintiff ERIK HEITZENRATER, by and through his

attorney, Martin A. Dietz, Esquire, and submits the following Complaint and in support

thereof avers as follows:


                  PLAINTIFF’S FRCP 8 STATEMENT OF THE CLAIM

      On October 12, 2018, Defendant Brian Martin, a detective and Pittsburgh police

force veteran was videotaped violently assaulting the Plaintiff. This lawsuit alleges that

at the time of the assault, Defendant Martin, Defendant David Honick (a detective and

Pittsburgh police force veteran with a documented history of abusive conduct toward

citizens and fellow officers), Defendant Brian Burgunder and Defendant, David Lincoln,

were acting in a professional undercover capacity as detectives with the City of Pittsburgh,

Bureau of Police. All four detectives arrived at Kopy’s Bar some time prior to 7:33 p.m. on

October 11, 2018. They were in Kopy’s Bar in the Southside section of the City of
        Case 2:18-cv-01587-CB Document 1 Filed 11/26/18 Page 2 of 40



Pittsburgh consuming excessive amounts of alcohol while sitting at the corner of the bar in

the front area of the bar.      At approximately 11:40 p.m., Plaintiff and his friends entered

Kopy’s Bar. Plaintiff and his friends walked to the rear area of the bar and played pool. At

some point, Defendant Martin and Defendant Burgunder walked to the rear area of the bar

and confronted Plaintiff and his friends. Defendants Martin and Burgunder returned to the

front area of the bar and continued to consume alcohol. At approximately 12:33 a.m. on

October 12, 2018, Defendant Honick, who was extremely intoxicated, began glaring at two

of Plaintiff’s friends (Frank Deluca and Michael Zokaites) who were standing at the bar

near the middle of the bar area. Plaintiff and one of his friends, Bruce Thomas, remained

toward the rear of the bar area and had no contact with the detectives. Despite being highly

intoxicated and, while he was glaring at them, Defendant Honick began flashing a firearm

that was tucked in his waistband to Deluca and Zokaites. In an effort to stop the

confrontation, Deluca told Defendant Honick to leave the bar and Defendant Honick, who

continued to have his hand on his firearm, told Deluca he would not leave. Fearing for his

safety, Deluca pushed Defendant Honick away from him as two unknown uniformed police

officers walked into the bar. At this point, Defendants Honick, Martin, Burgunder and

Lincoln attacked Deluca and Zokaites.         A uniformed officer tased Zokaites and he was

taken into custody. Defendants Honick, Martin, Burgunder and Lincoln then participated

in a savage beating of a defenseless Deluca while the two uniformed officers stood by and

did not stop it.



      At some point, Defendants Martin and Honick turned their attention toward Plaintiff.

Plaintiff   had    absolutely     no    previous aggressive interaction with any of the

                                                2
       Case 2:18-cv-01587-CB Document 1 Filed 11/26/18 Page 3 of 40



undercover detectives and they were sitting at a table toward the middle of the bar.

Defendant Honick aggressively squared toward Plaintiff and Plaintiff put both of his hands

in the air indicating he had no intention of fighting and he clearly showed his left hand was

in a splint as a result of having previously sustained a broken hand. Defendant Honick

turned away from Plaintiff without hitting him. Defendant Martin, however, with no

provocation, twice violently punched Plaintiff in the head, sending Plaintiff to the ground.

At no time prior to the assault did the detectives identify themselves as police officers nor

did they tell Plaintiff or any of his friends that they were under arrest. At no time did

Plaintiff engage in any aggressive actions nor did he pose a threat of harm to anyone.



            Defendant    Martin     followed   his   unprovoked    attack   on    Plaintiff by

participating in the filing of false felony criminal charges against Plaintiff. Approximately

11-12 hours after the assault on Plaintiff, Defendant Burgunder prepared a false Affidavit

of Probable Cause in support of a Police Criminal Complaint charging Plaintiff with felony

criminal charges of aggravated assault, riot and criminal conspiracy.            The affidavit

attributed conduct to Plaintiff that absolutely did not occur and has been borne out by

digital video surveillance. As a result of the filing of the false criminal charges, Plaintiff

was incarcerated.    On November 14, 2018, the District Attorney of Allegheny County

withdrew all criminal charges against Plaintiff.



       This lawsuit contends that the conduct of Defendants Martin, Honick, Burgunder and

Lincoln was part of a pattern and practice of City of Pittsburgh Police officers, who are

sometimes      intoxicated,       unnecessarily escalating interactions with citizens using

                                               3
       Case 2:18-cv-01587-CB Document 1 Filed 11/26/18 Page 4 of 40



excessive force where minimal or no force is needed and then intentionally

fabricating false criminal charges against their victims to cover up or justify their actions.

This lawsuit further contends that Defendant Martin’s unprovoked attack on Plaintiff

was the direct result of the City of Pittsburgh’s knowledge of and failure to address this

routine conduct by its officers. The City of Pittsburgh was aware of numerous specific

instances of this type of conduct by its police officers, including Defendants, and not only

failed to take disciplinary or remedial action, but in many instances rewarded the

officers with promotions, all in violation of 42 U.S.C. §1983.



       The Plaintiff's constitutional claims are brought pursuant to the 4th amendment

protecting citizens from unreasonable searches, seizures, excessive force, and the filing of

false criminal charges, and pursuant to the 14th amendment, protecting citizens from the

government's deliberate indifference to the violation of citizens’ constitutional rights.

Plaintiff also asserts common-law and state court tort claims against Martin, Honick,

Burgunder, Lincoln. Plaintiff also seeks injunctive relief.




                                      JURISDICTION


       1.      This Court has jurisdiction over the Plaintiff's claims against the above-

referenced Defendants pursuant to 28 U.S.C. §1343, and/or 28 U.S.C. §1331. This court has

pendent jurisdiction over Plaintiff’s common law claims.

                                          PARTIES

       2.      Plaintiff, Erik Heitzenrater, is      an       adult   individual   residing   in

                                              4
       Case 2:18-cv-01587-CB Document 1 Filed 11/26/18 Page 5 of 40



Allegheny County within the Commonwealth of Pennsylvania and the Western District of

Pennsylvania.

       3.       The City of Pittsburgh is a municipality within the Commonwealth of

Pennsylvania with a principal place of business located at 414 Grant Street, Pittsburgh,

Pennsylvania 15219, which, at all times relevant hereto, was authorized to and did

operate and maintain a police department.

       4.       At all times relevant hereto, Defendant City of Pittsburgh was acting by and

through its duly-authorized agents, employees and/or assigns, its appointed Bureau of

Police, Chiefs of Police, and Command Staff officials, including Deputy Chiefs, Assistant

Chiefs and Commanders who were then and there acting in accordance with custom,

policies and/or practices of the City of Pittsburgh Bureau of Police and who were acting

within the course and scope of their employment and under the color of state law.

       5.       At all times relevant hereto, and prior to the events in this case, the

Defendant City of Pittsburgh was on notice of repeated instances of City of Pittsburgh

police officers using unnecessary and/or excessive force, and then initiating false criminal

charges to justify the use of such force and/or otherwise filing false Affidavits of Probable

Cause, including prior instances by Defendants Honick, Martin, Burgunder, Lincoln and

others and/or their subordinates, and despite such knowledge failed to take appropriate

action, including but not limited to, referral for criminal prosecution, appropriate discipline,

and/or retraining.

       6.       Defendant Martin is an adult individual residing in the City of

Pittsburgh, who at all times relevant hereto, was acting under color of state law in his

capacity as a City of Pittsburgh Police Officer and/or Detective, who was then

                                               5
       Case 2:18-cv-01587-CB Document 1 Filed 11/26/18 Page 6 of 40



and there acting in accordance with the custom, policies and/or practices of the

Defendant City of Pittsburgh. This Defendant is sued in his individual capacity.

       7.     Defendant Honick is an adult individual residing in the City of

Pittsburgh, who at all times relevant hereto, was acting under color of state law in his

capacity as a City of Pittsburgh Police Officer and/or Detective, who was then and

there acting in accordance with the custom, policies and/or practices of the Defendant

City of Pittsburgh. This Defendant is sued in his individual capacity.

       8.     Defendant Burgunder is an adult individual residing in the City of

Pittsburgh, who at all times relevant hereto, was acting under color of state law in his

capacity as a City of Pittsburgh Police Officer and/or Detective, who was then and

there acting in accordance with the custom, policies and/or practices of the Defendant

City of Pittsburgh. This Defendant is sued in his individual capacity.

       9.     Defendant Lincoln is an adult individual residing in the City of

Pittsburgh, who at all times relevant hereto, was acting under color of state law in his

capacity as a City of Pittsburgh Police Officer and/or Detective, who was then and

there acting in accordance with the custom, policies and/or practices of the Defendant

City of Pittsburgh. This Defendant is sued in his individual capacity.



                               FACTUAL ALLEGATIONS



       10.    On the evening of October 11, 2018, and the early morning of October 12,

2018, Plaintiff was at Kopy’s Bar in the Southside Section of the City of Pittsburgh with

friends Frank Deluca, Michael Zokaites, Bruce Thomas and two other persons.

                                             6
       Case 2:18-cv-01587-CB Document 1 Filed 11/26/18 Page 7 of 40



       11.       Deluca and Zokaites entered Kopy’s Bar at approximately 11:41 p.m. on

October 11, 2018. They walked up to the bar area and each of them ordered a drink.

       12.       As Deluca and Zokaites entered Kopy’s Bar, Defendants Martin, Honick,

Burgunder and Lincoln were seated at the corner of the bar near the front door of the

establishment.

       13.       Defendants Martin, Honick, Burgunder and Lincoln had been in Kopy’s Bar

consuming alcohol from as early as 7:33 p.m on October 11, 2018.

       14.       As Deluca and Zokaites were ordering drinks, Defendant Honick turned to

his right and looked at them.

       15.       Defendant Honick leaned back on his bar stool and specifically looked at the

back of the vests Deluca and Zokaites were wearing and he noticed the vests were

associated with the Pagan’s Motorcycle Club.

       16.       From that point forward, Defendant Honick appeared to have some sort of

fascination with Deluca and Zokaites.

       17.       After obtaining their drinks, Deluca and Zokaites walked to the rear of the

bar to a back room to play pool.

       18.       Within a minute, Plaintiff walked into Kopy’s Bar, ordered a drink.

       19.       Defendant Honick looked at Plaintiff and his vest and then turned toward

Defendants Burgunder, Martin and Lincoln and said something to them.

       20.       Within a minute, two other friends of Plaintiff wearing vests similar to those

worn by Plaintiff, Deluca and Zokaites walked into Kopy’s Bar and ordered drinks.

Plaintiff walked to the rear of the bar to a back room to play pool with Deluca and Zokaites.

       21.       Defendant      Honick     then attempted    to   make    conversation    with

                                               7
       Case 2:18-cv-01587-CB Document 1 Filed 11/26/18 Page 8 of 40



Plaintiff’s two friends that were ordering drinks. Defendant Honick shook hands with these

friends and began a brief conversation that lasted a few minutes.

       22.     At approximately 11:46 p.m., Bruce Thomas walked into the bar and stood

near the other two friends who were speaking with Defendant Honick.

       23.     Shortly thereafter, Thomas and Plaintiff’s other two friends walked to the

rear back room of Kopy’s Bar to play pool.       The Plaintiff and his friends were alone in the

back room at this time.

       24.     Between 11:48 p.m. on October 11, 2018 and 12:31 a.m. on October 12,

2018, Plaintiff and his friends remained in the rear area of the bar, keeping to themselves.

       25.     At approximately 12:21 a.m., Defendant Honick stood up from his bar stool

up and reached across to the bartender by grabbing the back of his head and pulling the

bartender’s head toward his mouth.

       26.     Defendant Honick at this time quietly advised the bartender that he and

Defendants Martin, Burgunder and Lincoln were police officers and there was going to be a

problem with Plaintiff and his friends because they were members of the Pagan’s

Motorcycle Club and he (the bartender) didn’t understand what was going on inside the bar.

       27.     Defendant Honick falsely told the bartender that Plaintiff and his friends

were staring at Defendants Honick, Burgunder, Lincoln and Martin. The bartender

responded to Defendant Honick that Plaintiff and his friends weren’t causing any trouble

and he didn’t witness any pointing or staring.

       28.     After his conversation with the bartender, Defendant Honick appeared

agitated and continued to rub his face.

       29.     At approximately 12:22 a.m. Defendant Martin and Defendant Burgunder

                                                 8
       Case 2:18-cv-01587-CB Document 1 Filed 11/26/18 Page 9 of 40



went into the bathroom of the bar.

        30.     At approximately 12:23 a.m. Zokaites walked to the middle bar area and

ordered another drink. He immediately returned to the rear bar area without speaking to any

of the detectives.

        31.     At approximately 12:24 a.m., Defendants Martin and Burgunder exited the

bathroom. Upon leaving the bathroom, Defendant Martin walked to the rear area of the bar

and began to speak with Plaintiff’s friends. Defendant Burgunder returned to his seat at the

bar.

        32.     Defendant Martin shook hands with Plaintiff and his friends. Immediately

after shaking their hands, he raised both of his hands in the air and walked back to his seat at

the bar. On his way back to his seat, he again raised his hands and made a gesture as though

he was exhibiting a sign of strength.

        33.     Less than a minute after leaving the rear area of the bar, Defendant Martin

immediately went back to that area. He again shook hands with a few of Plaintiff’s friends

and engaged in some conversation.

        34.     Defendant Burgunder followed Defendant Martin to the rear area of the bar.

Defendant Burgunder took a seat near the rear area of the bar and monitored Defendant

Martin’s conversation with Plaintiff’s friends.

        35.     One of Plaintiff’s friends briefly joined Defendant Burgunder and had a brief

conversation.

        36.     Defendant Burgunder was joined by Defendant Lincoln near the rear area of

the bar as they stood in close proximity to Defendant Martin.

        37.     At approximately 12:28 a.m. Defendant         Burgunder     joined   Defendant

                                               9
        Case 2:18-cv-01587-CB Document 1 Filed 11/26/18 Page 10 of 40



Martin in the rear room of the bar and conversed with Plaintiff and his friends.

        38.     At approximately 12:29 a.m., Defendant’s Martin, Lincoln and Burgunder

returned to the front area of the bar near the seats they had been originally sitting in.

        39.     At approximately 12:31 a.m., two of Plaintiff’s friends left the bar and did

not return. One of them waved to the undercover detectives on his way out of the bar. A

few of the undercover detectives waved back.

        40.     At approximately 12:32, Deluca and Zokaites, walked to the middle area of

the bar. Deluca was on the telephone at this time.

        41.     Deluca and Zokaites walked outside so Deluca could finish his telephone

call.

        42.     As Deluca and Zokaites walked toward the middle area of the bar, Defendant

Honick stood up from his bar stool. He was unsteady on his feet and held onto the bar to

help him stand.

        43.     Deluca and Zokaites returned to the bar.

        44.     Deluca was looking at his phone as he walked back into the bar.

        45.     At approximately 12:33 a.m., Deluca and Zokaites walked back into the bar

and stood at a table in the middle bar area.

        46.     Defendant Honick turned toward Deluca and Zokaites and began staring at

them.

        47.     Defendant Martin, for the third time, approached one of Plaintiff’s friends,

this time Zokaites, and shook his hand. Martin was somewhat animated and again raised his

hands above his head.

        48.     As Defendant Martin walked away from Zokaites, Defendant Honick

                                               10
       Case 2:18-cv-01587-CB Document 1 Filed 11/26/18 Page 11 of 40



turned and began staring directly at Zokaites.

        49.        Zokaites stood next to Deluca who was preoccupied on his cell phone.

        50.        Zokaites walked back to the rear area of the bar.

        51.        Zokaites shortly returned to the middle area of the bar.

        52.        At approximately 12:35 a.m., Deluca and Zokaites returned to the rear area

of the bar without having any interaction with Defendant Honick.

        53.        Between approximately 12:33 a.m. and 12:35 a.m., Defendant Honick stared

at Deluca and Zokaites.

        54.        At approximately 12:34 a.m., Defendant Lincoln left the bar and went

outside.

        55.        After Deluca and Zokaites walked to the rear of the bar, at approximately

12:36 a.m., Defendant Honick conversed with the bartender in an animated manner and

repeatedly and aggressively gestured toward Plaintiff and his friends in the rear of the bar.

        56.        At approximately 12:36 a.m., Deluca and Zokaites returned to the middle

area of the bar.

        57.        Immediately, Defendant Honick turned directly toward Deluca and Zokaites

from a distance of a few feet away, lifted his shirt and intentionally exposed a firearm to

Deluca and Zokaites that was tucked into his waistband.

        58.        Deluca and Zokaites tried to ignore Defendant Honick but Defendant Honick

began speaking directly to Deluca and Zokaites in an aggressive fashion and he continued to

exhibit his gun to Deluca and Zokaites.

        59.        For the first time, at approximately 12:37 a.m. Deluca and Zokaites

responded to Defendant Honick.

                                                 11
       Case 2:18-cv-01587-CB Document 1 Filed 11/26/18 Page 12 of 40



          60.   At approximately 12:37 a.m., Defendant Lincoln returned to the bar and

covertly handed a loaded handgun magazine to Defendant Burgunder.

          61.   At this time, Detective Lincoln placed a handgun in his waistband or rear

pocket.

          62.   At approximately 12:39 a.m., Defendant Lincoln intervened and attempted to

calm Defendant Honick. Detective Lincoln extended his hand and shook Deluca’s hand.

          63.   Deluca attempted to shake Defendant Honick’s hand. At first, Defendant

Honick did not want to shake but he eventually did shake Deluca’s hand again.

          64.   At approximately 12:39 a.m. Plaintiff and Thomas walked from the rear bar

area and took a seat at a table in the middle area of the bar.

          65.   As of 12:39 a.m., neither Plaintiff nor Thomas had any aggressive contact

with any of the Defendants throughout the entire evening of October 11, 2018 or the early

morning hours of October 12, 2018.

          66.   Immediately after shaking Deluca’s hand, Defendant Honick continued to

argue with Deluca while having his hand on his gun.

          67.   Defendant Honick continued to get animated with Deluca.

          68.   At approximately 12:40 a.m., all four Defendant stood next to each other

blocking the front door of the bar.

          69.   Defendant Honick continued to argue with Deluca and Detective Martin

began yelling in the direction of Deluca and Zokaites.

          70.   At approximately 12:40 a.m., Defendant Honick placed his hand on Deluca’s

vest while yelling at him.

          71.   At approximately 12:41 a.m., Defendant Honick again placed his hand on

                                               12
       Case 2:18-cv-01587-CB Document 1 Filed 11/26/18 Page 13 of 40



Deluca’s vest while yelling at him.

        72.     At approximately 12:42 a.m. Deluca and Defendant Honick faced off and

began yelling at each other.

        73.     Immediately thereafter, two uniformed police officers walk into Kopy’s Bar

and walked right by Defendant Honick and Deluca as they were yelling at each other.

        74.     Just as the officers enter the bar, Deluca pushed Defendant Honick away

from him.

        75.     At this point, Defendant Martin immediately grabbed Deluca by his hair and

began pulling it.

        76.     At the same time, Defendant Burgunder and a uniformed officer also

grabbed Deluca and attempted to pin him against the bar.

        77.     After being pushed, Defendant Honick stumbled and fell to the floor.

        78.     As Defendant Honick got back on his feet, a uniformed police officer

attempted to grab him and pull him away from the melee that had developed.

        79.     Instead of complying with the uniformed officers, command, Defendant

Honick pushed the uniformed officer away from him and joined the assault of Deluca.

        80.     Zokaites attempted to come to Deluca’s aid. He was, however, quickly tased

and he fell to the ground.

        81.     After Zokaites fell to the floor, he yelled that he was “done” and he did not

further participate in the altercation.

        82.     However, Defendant Martin began punching Zokaites as he was on the

ground.

        83.     Defendant Martin then turned his attention to Thomas, who was standing

                                             13
       Case 2:18-cv-01587-CB Document 1 Filed 11/26/18 Page 14 of 40



near a table.

        84.     Defendant Martin grabbed Thomas screaming “get out of here bitch” and he

threw Thomas into some bar stools.

        85.     While Deluca was being assaulted by Defendant Lincoln and Defendant

Burgunder, Defendant Honick approached Plaintiff who was standing next to the table at

which Plaintiff had been sitting.

        86.     Defendant Honick squared off toward Plaintiff and raised his hand as though

he was going to punch Plaintiff.

        87.     Plaintiff raised his hands above his head displaying the fact that his left hand

was in a splint and indicating that he did not want to fight Defendant Honick.

        88.     Defendant Honick turned away and began punching Deluca along with

Defendant Lincoln while Deluca was being restrained by Defendant Burgunder.

        89.     At approximately 12:42 a.m., Defendant Martin rushed toward Plaintiff and

without any provocation yelled “and fuck you too” and violently punched Plaintiff two

times in the head.

        90.     Plaintiff immediately fell to the ground.

        91.     Uniformed officers approached Defendant Martin immediately after he

punched Plaintiff the second time.

        92.     Defendant Martin began yelling “I’m a cop! I’m a cop!” to the uniformed

officers.

        93.     While Plaintiff was lying on the ground with his hands in the air, Defendant

Martin hovered over Plaintiff yelling at him and screaming “man, you’re a fucking bitch!

You’re a fucking bitch”.

                                              14
        Case 2:18-cv-01587-CB Document 1 Filed 11/26/18 Page 15 of 40



        94.    Plaintiff told Defendant Martin “I didn’t do nothin’”.

        95.    Defendant Martin responded by falsely claiming Plaintiff grabbed him

yelling “Yeah you did! Fuckin’ grab onto me again!”

        96.    Plaintiff responded by telling Martin that he didn’t touch him.

        97.    Defendant Martin responded by saying “the fuck you didn’t”.

        98.    Defendant Martin ordered Plaintiff to roll over.

        99.    Plaintiff responded by telling Defendant Martin that he had a broken hand.

        100.   Defendant Martin responded by yelling “I don’t give a fuck” and he

forcefully grabbed Plaintiff and rolled him over.

        101.   While Plaintiff was lying on the ground, Defendant Martin then grabbed

Thomas and, without any provocation, again threw him violently to the ground.

        102.   Video surveillance clearly shows that Plaintiff never grabbed Defendant

Martin, or anyone else or that Plaintiff engaged in any aggressive behavior on October 12,

2018.

        103.   Defendant Martin grabbed Plaintiff around his next and threatened him while

Plaintiff was lying on the ground in handcuffs.

        104.   While Defendant Martin was assaulting Plaintiff and Thomas, Defendant

Burgunder held onto Deluca while Defendant Lincoln and Defendant Honick began to

punch Deluca in the head.

        105.   While they were assaulting Deluca, a uniformed officer began spraying

pepper spray at Defendants Honick, Burgunder and Lincoln.

        106.   Despite the fact that they were pepper sprayed by uniformed police officers,

Defendants     Burgunder      and    Lincoln      continued to assault Deluca.

                                               15
       Case 2:18-cv-01587-CB Document 1 Filed 11/26/18 Page 16 of 40



        107.     Defendant Burgunder restrained Deluca against the bar. Defendant Lincoln

then violently punched Deluca approximately 19 times in the head while uniformed officers

looked on.

        108.     During the incident, Defendant Honick attempted to retrieve his firearm from

his waistband, however, he appeared too intoxicated to remove the firearm.

        109.     Additional officers, both uniformed and plainclothes, arrived on scene.

        110.     Defendant Honick was then restrained as he was staggering and attempting

to stand.

        111.     One of the additional officers, a plainclothes officer, joined in the assault of

Deluca and began kicking him.

        112.     As Deluca was being assaulted, one of the officers screamed at Deluca to

“feel it faggot, feel it!”

        113.     The first indication that Defendants Martin, Honick, Burgunder or Lincoln

were police officers was when Defendant Martin yelled that he was a cop.

        114.     At the direction of Defendant Martin, uniformed officer then took Plaintiff

into custody.

        115.     Bar patrons recorded various portions of the events of October 12, 2018 on

their cellular phones after Plaintiff, Deluca, Zokaites and Thomas were placed in custody,

Defendant Martin looked directly into one of the bar patron’s cellular phones and

drunkenly slurred “I love being a cop.”

        116.     After Plaintiff, Deluca, Zokaites and Thomas were taken into custody,

police officers told the owner of Kopy’s Bar that the incident occurred because he let

“Pagans” in his bar and that he should no         longer allow such people in the bar.

                                               16
      Case 2:18-cv-01587-CB Document 1 Filed 11/26/18 Page 17 of 40



       117.    Between 7:33 p.m. on October 11, 2018 and 12:40 a.m. on October 12,

2018, the following Defendants consumed the following amounts of alcohol while working

in an undercover capacity at Kopy’s Bar:

               a.      Defendant Honick – at least 13 drinks of liquor “on
               the rocks.” The drinks contained double shots of alcohol at a
               minimum and some of the drinks contained triple shots of
               liquor;

               b.     Defendant Martin – at least 14 drinks comprising of a
               shot of liquor or can(s) of beer or another canned alcoholic
               beverage;

               c.      Defendant Burgunder – at least 19 drinks comprising
               of a shot of liquor, can(s) of beer or mixed drinks containing
               liquor; and

               d.      Defendant Lincoln – at least 7 drinks comprising of a
               shot of liquor, can(s) of beer and/or drinks containing single
               or double shots of liquor.


       118. It is averred, upon information and belief, that Defendants Honick, Martin,

Burgunder and Thomas all collaborated after the arrests of Plaintiff, Deluca, Zokaites and

Thomas to coordinate false stories to support the excessive forced used against Plaintiff,

Deluca, Zokaites and Thomas and to support the arrests of those men.

       119.    On October 12, 2018, less than 12 hours after the assaults of Plaintiff,

Deluca, Zokaites and Thomas, Defendant Burgunder authored a patently false Affidavit of

Probable Cause in support of the Police Criminal Complaints filed against Plaintiff,

Deluca, Zokaites and Thomas.

       120.    With respect to Planitiff, the allegations of criminal conduct contained in the

Affidavit of Probable Cause were limited to the following false allegations against Plaintiff:


               As Det. Martin was throwing      THOMAS to the ground,
                                              17
       Case 2:18-cv-01587-CB Document 1 Filed 11/26/18 Page 18 of 40



                HEITZENRATER pulled Det. Martin off of THOMAS.
                HEITZENRATER also pulled Sgt. Baker away from the
                altercation, to assist in freeing THOMAS.

        121.    At no time did Plaintiff “pull [Defendant] Martin off of Thomas” nor did

Plaintiff pull Sergeant Baker away from any altercation.

        122.    The false Affidavit of Probable Cause that was prepared by Defendant

Burgunder was intended to make it appear as if Plaintiff was aggressive and violent toward

Defendant Martin and Sergeant Baker, all of which was false.

        123.    These remaining false allegations set forth in the Affidavit of Probable

Cause were intended to make it appear as if Deluca, Zokaites and Thomas were

aggressive and violent toward the defendants in this case.

        124.    These false allegations against Plaintiff were further made for the purpose

of justifying Defendant Martin’s unnecessary and excessive use of force against the

Plaintiff and Plaintiff’s false arrest.

        125.    These remaining false allegations set forth in the Affidavit of Probable

Cause were further made for the purpose of justifying the unnecessary and excessive use

of force against Deluca, Zokaites and Thompson and their subsequent false arrest.

        126.    Plaintiff, Deluca, Zokaites and Thomas were all arrested and lodged in the

Allegheny County Jail in lieu of a $10,000 bond.

        127.    At all relevant times, Defendants Martin, Burgunder, Honick and Lincoln

were aware that there was a video which recorded the events of October 11, 2018 and

October 12, 2018 including, but not limited to, Martin’s unprovoked attack on Plaintiff.

        128.    On October 19, 2018, officials from the City of Pittsburgh Bureau of Police

seized the video surveillance hard drive from Kopy’s Bar.

                                             18
        Case 2:18-cv-01587-CB Document 1 Filed 11/26/18 Page 19 of 40



        129.    When officials from the City of Pittsburgh Bureau of Police returned the

hard drive to the owner of Kopy’s Bar, those officials advised the owner that the hard drive

could not be turned on and that the data from the hard drive might be lost.

        130.    Officials from the City of Pittsburgh were not aware that Plaintiff’s legal

counsel had already obtained a copy of the video surveillance.

        131.    It is respectfully averred that representatives from the City of Pittsburgh

Bureau of Police intentionally destroyed evidence relating to a criminal case.

        132.    After the video of the October 11-12, 2018 events surfaced, the Allegheny

County District Attorney’s Office voluntarily withdrew all charges filed against the

Plaintiff, Deluca, Zokaites and Thomas on November 14, 2018.

        133.    The District Attorney of Allegheny County was interviewed on local media

on November 18, 2018 and has specifically stated that he did not believe Plaintiff

committed any crimes on October 12, 2018.

        134.    On October 15, 2018, the Sheriff of Allegheny County, through his Chief

Deputy, Kevin M. Kraus, sent Plaintiff a letter advising Plaintiff that his license to carry a

firearm was revoked as a result of “a request from the City of Pittsburgh”.

        135.    The letter from the Allegheny County Sheriff’s Office informed Plaintiff

that his license to carry a firearm was being revoked due to “an incident or encounter that

took place on October 13, 2018.

        136.    Plaintiff was not involved in any “incident or encounter” on October 13,

2018.

        137.    To the extent that the letter referred to the incident set forth above that

occurred   on    October    12,   2018,   the     revocation was wholly unwarranted under

                                                19
      Case 2:18-cv-01587-CB Document 1 Filed 11/26/18 Page 20 of 40



the circumstances.

       138.    While Plaintiff does not know was precise information was supplied to the

Sheriff’s Office concerning Plaintiff, it is clear that any information supplied to the

Allegheny County Sheriff and/or its Chief Deputy Kevin Kraus by “the City of Pittsburgh”

was patently false and was intended to deprive Plaintiff of his constitutional right to carry a

firearm.

       139.    Plaintiff did not engage in any conduct that demonstrated he would be likely

to act in a manner dangerous to public safety on October 12, 2018 or October 13, 2018.

       140.    On the contrary, as set forth above, Plaintiff was violently assaulted in an

unprovoked attack by a City of Pittsburgh detective.

       141.    On or about November 23, 2018, after communications between

undersigned counsel and the Solicitor for the Allegheny County Sheriff’s Office, the

Sheriff of Allegheny County agreed to administratively restore Plaintiff’s license to carry a

concealed firearm.



                     NOTICE AND ACQUIESCENCE ALLEGATIONS

       142.    Prior to the events of October 12, 2018, Defendant City of Pittsburgh was on

notice that City of Pittsburgh police officers including Defendants had, without cause,

escalated nonviolent interactions with citizens resulting in the unnecessary and excessive

use of force, sometimes while drinking alcohol to excess. The officers then filed false

criminal charges to justify the use of such unnecessary force, and to protect themselves

from civil liability, by attempting to obtain plea-bargains in the face of defending against

serious, often felony-level, false criminal     charges.

                                              20
       Case 2:18-cv-01587-CB Document 1 Filed 11/26/18 Page 21 of 40



        143.    Despite knowledge of such unconstitutional practices on the part of City of

Pittsburgh police officers, Defendant City of Pittsburgh failed to take any action to prevent

officers from engaging in such unconstitutional conduct. Officers who had engaged in

such practices were not punished and, in many instances, were promoted to a higher rank.

Prior to October 12, 2018, Defendant City of Pittsburgh had reason to know and was

otherwise on notice of a number of instances where City of Pittsburgh police officers had

used unnecessary and excessive force and filed false serious criminal charges to justify such

force. Those instances include, but are not limited to, the following instances:


                          David Williams v. City of Pittsburgh, et al



        144.    On September 1, 2014, David Williams, a Pennsylvania State Police

trooper, was arrested and charged with serious felony offenses, including aggravated

assault on police officers.

        145.    In support of those charges, several City of Pittsburgh police officers, in

official documents, including Affidavits of Probable Cause, incident reports, and

supplemental reports, made allegations which were later shown to be false by a video

which recorded the actual events.

        146.    At all times relevant, Defendant City of Pittsburgh and/or members of the

Command Staff viewed the video and knew that the officers had filed false reports in

support of the false charges filed against Williams.

        147.    At all times relevant, Defendant City of Pittsburgh knew that its officers had

obtained a copy of the video but never reported its existence to the Command Staff.


                                              21
      Case 2:18-cv-01587-CB Document 1 Filed 11/26/18 Page 22 of 40



None of the officers who filed false reports and affidavits, etc. and/or who failed to

disclose the existence of the video were ever punished or disciplined in any way.

       148.    Officer Baker was the individual officer who filed the charges against

Williams and the false Affidavit of Probable Cause. Instead of being punished, he was

promoted to the rank of Sergeant in 2015.

       149.    The on-scene supervisor of the individual officers involved, Stephen

Matakavich, ordered his subordinates to get their “story straight” and failed to

disclose the existence of the incriminating video to Command Staff. He was never

punished or disciplined for such conduct.

       150.    Officer Brendan Nee kicked Williams in the groin after he had been subdued

and failed to include this information in any of his reports. Rather than disciplining him,

his supervisors, directed him to file a “supplemental report” disclosing the kick - more than a

year later, after Williams had filed a lawsuit. At that time Nee, for the first time, claimed

that he kicked Williams because he believed he had a gun.

       151.    The officers made false allegations against Williams which were strikingly

similar to the false allegations made by Defendants Martin and Burgunder against Plaintiff.

No officer was ever disciplined, counselled or retrained or otherwise subjected to any

adverse consequences from Defendant City of Pittsburgh as a result of their conduct

toward Williams.



                         Anthony Kenney v. City of Pittsburgh, et al



       152.    On    December     10,   2012,     Anthony Kenney was stopped by City of

                                                22
       Case 2:18-cv-01587-CB Document 1 Filed 11/26/18 Page 23 of 40



Pittsburgh police officers, removed from his car and hit repeatedly in the face and head

by Officer Matthew Turko, including multiple strikes to the temple with a gun. His

partner, Robert Smith watched this occur without intervening. Turko had no reason or

justification for such force.

       153.    Officers Turko and Smith prepared reports falsely alleging that the injuries

sustained by Mr. Kenney were the result of extricating him from his vehicle, in the process

of which he fell to the ground and struck his head.

       154.    On July 16, 2014, a jury empaneled in the U.S. District Court for the Western

District of Pennsylvania rejected the police officers’ false allegations and specifically

found that Turko had used excessive force and that Smith had failed to intervene to

prevent the use of such force.

       155.    During the course of the trial, an independent, third-party witness testified

that she observed the officers striking Mr. Kenney about the head and face as he alleged.

       156.    Despite the fact that an independent third-party witness corroborated Mr.

Kenney's version of what occurred and despite the fact that a federal jury rejected the

Defendant officers’ false allegations, neither of the officers were ever disciplined. To the

contrary, Turko was promoted to Sergeant on March 3, 2015.

       157.    At all times relevant, Defendant City of Pittsburgh knew that Smith and

Turko had filed false reports, knew that an independent witness contradicted their false

version of the events, and knew that a federal jury had rejected their false allegations.

Nevertheless, no action was taken against these officers. To the contrary, Turko was

rewarded with a promotion less than nine months after the jury rendered its verdict against

him.

                                             23
      Case 2:18-cv-01587-CB Document 1 Filed 11/26/18 Page 24 of 40




                         Taylor Condarcure v. City of Pittsburgh, et al.



       158.       On February 28, 2010, Taylor Condarcure was seriously injured when he

was subjected to excessive force by Defendant Honick, who violently and unnecessarily

punched him in the face. Defendant Honick, in order to justify this unlawful use of

force, falsely charged Mr. Condarcure with serious criminal offenses, including felony

aggravated assault on a police officer.

       159.       Defendant Honick falsely alleged that the violent use of force was

justified because Mr. Condarcure had aggressively shoved him when he refused to

leave a nightclub upon Defendant Honick's command.

       160.       Independent witnesses, unrelated to Mr. Condarcure, reported, however,

that Condarcure had not assaulted Defendant Honick as alleged.             Prior to trial, the

Allegheny County District Attorney's Office withdrew the aggravated assault charges

with prejudice.

       161.       Before the incident involving Taylor Condarcure, the City of Pittsburgh had

received numerous complaints of Defendant Honick using excessive force, routinely

followed by the filing of serious criminal charges to support such use of force.

       162.       Former Chief Harper acknowledged in sworn testimony that the City of

Pittsburgh was on notice of Defendant Honick's inappropriate use of force, specifically,

delivering unnecessary and potentially deadly strikes to the face and head, and that action

should have been taken to address it. No such action was ever taken.

       163.       At   all   times    relevant,     although the City of Pittsburgh was on

                                                  24
      Case 2:18-cv-01587-CB Document 1 Filed 11/26/18 Page 25 of 40



notice of Defendant Honick's excessive use of force, routinely followed by the filing of

serious criminal charges to justify such force, and despite its knowledge that objective

witness testimony contradicted his version of events involving Mr. Condarcure, Defendant

City of Pittsburgh has never disciplined Defendant Honick for such conduct. To the

contrary, Defendant Honick has been afforded preferred assignments and promotions,

including secondary employment and assignments to SWAT.



                        Christine Condarcure v. City of Pittsburgh, et al



       164.    Following Officer David Honick’s use of excessive force against Taylor

Condarcure, Taylor’s mother, Christine Condarcure, filed a complaint against Defendant

Honick with the City of Pittsburgh Office of Municipal Investigations (“OMI”). On May

6, 2010, City of Pittsburgh Police Officer Anthony Scarpine retaliated against Ms.

Condarcure for filing this complaint by falsely charging her with resisting arrest and

witness intimidation.

       165.    In support of the charges, Scarpine filed a false Affidavit of Probable Cause

containing numerous blatantly-false accusations against Ms. Condarcure.           An OMI

investigation uncovered surveillance video which demonstrated that the Affidavit of

Probable Cause was untrue.

       166.    In a subsequent lawsuit, additional evidence was disclosed confirming that

the Affidavit of Probable Cause prepared by Officer Scarpine contained patently untrue

allegations, and that Scarpine, who claimed to have personally observed what was

alleged in the Affidavit, was asleep when        the alleged events occurred.

                                               25
       Case 2:18-cv-01587-CB Document 1 Filed 11/26/18 Page 26 of 40



        167.      Despite conclusive knowledge that one of its officers had filed a patently

false Affidavit of Probable Cause, neither the City of Pittsburgh Bureau of Police, nor any

police official, initiated criminal proceedings against the officer.

        168.      Officer Scarpine continues to be employed by the Defendant City of

Pittsburgh where he was allowed to choose to be assigned to the warrant office where

one of his duties is to review criminal complaints for accuracy.



                             Jordan Miles v. City of Pittsburgh, et al



        169.      On January 10, 2010, Jordan Miles, was severely beaten by three City of

Pittsburgh police officers and falsely charged with serious criminal offenses including, but

not limited to, aggravated assault on police officers.

        170.      In support of the false charges filed against Mr. Miles, the officers made

allegations that he “bladed” his body, intentionally elbowed one of the officers in the head

and donkey-kicked another officer in the shins.

        171.      On March 31, 2014, a jury impaneled in the United States District Court for

the Western District of Pennsylvania, unanimously rejected the officers’ false version of

events and found that the officers did not have probable cause to arrest Mr. Miles on the

false charges filed against him, including the felony offense of aggravated assault on a

police officer.

        172.      Prior to the civil jury verdict on March 31, 2014, a district magistrate had

dismissed the false criminal charges filed against Mr. Miles for lack of probable cause.

Despite the fact that a federal civil jury        rejected   the   Defendant   officers’   false

                                                26
      Case 2:18-cv-01587-CB Document 1 Filed 11/26/18 Page 27 of 40



allegations and found that Mr. Miles’ arrest was without probable cause, and despite the

fact that the district magistrate judge had thrown the charges out, none of the defendant

officers were ever disciplined or punished.

       173.    In addition, although not admitted into evidence at the time of trial, during

discovery, it was disclosed that the defendant officers had engaged in similar conduct

numerous times prior to the incident involving Mr. Miles. Despite this evidence, the

defendant officers were never subjected to any discipline, retraining, counselling or other

administrative action.

       174.    In addition, although not admitted at the time of trial, a third-party witness

reported that one of the defendant officers had used racial slurs to describe Mr. Miles,

pointing to racial bias as the reason for beating Mr. Miles. Despite knowledge of these

allegations, Defendant City of Pittsburgh made no effort to investigate or otherwise

address those allegations.



                             Daniel Hacket v. City of Pittsburgh, et al



       175.    On March 15, 2008, Daniel Hackett, a CPA, and an individual who had

never been charged with or arrested for any criminal offense, was arrested by City of

Pittsburgh Police Officer Edward Cunningham, tasered by that police officer, and

subjected to serious false criminal charges, including misdemeanor resisting arrest

charges.

       176.    Officer Cunningham made false allegations to justify his arrest of Mr.

Hackett and the excessive and unnecessary          use of a taser on Mr. Hackett.

                                                27
         Case 2:18-cv-01587-CB Document 1 Filed 11/26/18 Page 28 of 40



         177.   On December 4, 2008, Common Pleas Court Judge David Cashman found

Mr. Hackett not guilty of the false criminal charges brought against him by Cunningham.

         178.   Prior to the incident involving Mr. Hackett, the City of Pittsburgh had

received other complaints concerning Cunningham's use of unnecessary and excessive

force.

         179.   Hackett subsequently filed civil lawsuit against the City of Pittsburgh and

Cunningham, which the City of Pittsburgh settled for the sum of $155,000.00.

         180.   Despite the fact that Cunningham's version of the events which he alleged

to support the charges and the use of force was not credible, and despite the fact that Mr.

Hackett was found not guilty, and despite a civil lawsuit which further exposed the lack of

credibility in Cunningham's version of the events, Cunningham was never punished,

disciplined, counseled or subject to any retraining. Instead, he was rewarded with a

promotion to Sergeant following this incident and another to Lieutenant in February, 2015.



                                Collins v. City of Pittsburgh



         181.   On September 21, 2006, three City of Pittsburgh Police officers, in plain

clothes and driving an unmarked vehicle, improperly initiated a vehicle pursuit of Jeffery

Collins for allegedly “splitting lanes” with his motorcycle on Fifth Avenue in Oakland.

         182.   During the course of the ensuing stop, the officers physically assaulted

Collins, slapped him in the chest several times and then swept his legs out from under

him while he was handcuffed, causing him to hit his head on a curb, lose consciousness

and suffer a seizure.

                                             28
      Case 2:18-cv-01587-CB Document 1 Filed 11/26/18 Page 29 of 40



       183.    Collins spent several days in the ICU and required knee surgery as a result

of the incident. Collins was charged with fleeing and eluding, DUI and several traffic

offenses. The fleeing and eluding and DUI charges were dismissed. The traffic offenses

were not pursued.

       184.    During litigation of Collins’ civil action, the officers gave sworn

testimony which directly contradicted the official incident report, contradicted each other’s

testimony, contradicted their own prior statements and was inconsistent with the injuries

suffered by Collins.

       185.    Despite conclusive and/or substantial evidence that these officers had

violated Bureau policy, used excessive force and filed statements later contradicted by

sworn testimony, the City of Pittsburgh did not prosecute, discipline, retrain, counsel or

take any action whatsoever against these officers.



                                  Officer Bradley Walker



       186.    The City of Pittsburgh Bureau of Police employed Police Officer Bradley

Walker from 1993 until 2010. During that time, Walker amassed over thirty documented

complaints of excessive force. These included, inter alia, numerous on and off-duty road

rage incidents, as well as allegations that he hit a man so hard that he lost the use of his

eye, beat a motorist in the head and placed a gun in his mouth, choked a pregnant women and

knelt on her back, hit a juvenile in the head with a gun and reported that the boy had

tripped, choked a woman, slammed her to the ground and sexually fondled and groped

her, broke a man’s ankle by stomping on it      during a routine traffic stop, choked his son

                                             29
       Case 2:18-cv-01587-CB Document 1 Filed 11/26/18 Page 30 of 40



and beat his wife.

       187.    Former Chief of Police, Nathan Harper knew that Walker had a pattern of

using excessive force, including choking and strikes to the head, and that his documented

uses of excessive force should have resulted in his termination. However, during his

seventeen years on the force, the highest level of discipline he received was a one-day

suspension.

       188.    Defendant City Pittsburgh exhibited a pattern and practice of failing to

adequately investigate complaints about Walker, failing to keep a record of the

investigations it did conduct, failing to impose discipline when use of excessive force was

confirmed, and failing to follow through with and/or arbitrarily reducing the severity of

discipline of the rare occasions that it was ordered.

       189.    In May of 2010, the Pennsylvania State Police criminally prosecuted Walker

for an off-duty road rage incident in which he sideswiped another motorist’s car and then

went on a rampage choking the motorist, brandishing his firearm and threatening to shoot

him, punching the driver’s side, windshield and roof of the motorist’s car with his bare fist

and gun (cracking the driver-side window and windshield) and waving his firearm and

shouting obscenities at other motorists. After the Pennsylvania State Police charged

Walker, he was terminated for “conduct unbecoming an officer.”

       190.    Despite knowledge of numerous previous incidents of misconduct and false

reports to cover up this misconduct, Defendant City of Pittsburgh made no effort to

criminally prosecute, terminate or even seriously discipline Walker until an independent

agency stepped in and initiated criminal proceedings.


           CAUSES OF ACTION
                                               30
      Case 2:18-cv-01587-CB Document 1 Filed 11/26/18 Page 31 of 40




                                            Count I
                               Heitzenrater v. City of Pittsburgh
                                      (42 U.S.C. §1983)

       191.    Plaintiff incorporates all preceding paragraphs as if fully set forth herein.

       192.    Defendant City of Pittsburgh's conduct, as hereinbefore described, violated

Plaintiffs' 14th amendment substantive due process rights to be free from arbitrary,

capricious, and deliberately indifferent conduct by a governmental entity and/or free from

custom, policies, and practices amounting to the deliberate indifference to the violation of

citizen's constitutional rights by police officers employed by the City of Pittsburgh.

Plaintiff’s 14th Amendment substantive due process claims are made actionable against

the City of Pittsburgh pursuant to the Civil Rights Act of 1871, as amended, 42

U.S.C.§1983.

       193.    In addition to the loss of his civil rights, as a direct result of the conduct of

Defendant, City of Pittsburgh, as hereinbefore described, Plaintiff suffered the following

additional damages:


               a.      physical injuries in different parts of his body,
               including his face, head, neck, and back;

               b.     severe     emotional    distress,   embarrassment,    and
               humiliation;

               c.     loss of income and loss of employment opportunities;

               d.     loss of his Second Amendment rights to possess a
               firearm; and

               e.     attorneys’ fees to defend against the false and
               malicious charges brought against him.



                                              31
       Case 2:18-cv-01587-CB Document 1 Filed 11/26/18 Page 32 of 40



       194.    Plaintiff also respectfully requests that this Court enter a mandatory injunction

requiring the City of Pittsburgh to take immediate remedial action with respect to training and

disciplining its police officers to act in accordance with the Constitutional and civil rights,

privileges and immunities guaranteed to Ms. Robinson and all citizens of the United States of

America by the Constitution of the United States of America and the Constitution and laws of

the Commonwealth of Pennsylvania generally and, specifically, that the City of Pittsburgh

take immediate steps to develop a policy and educate its on-duty officers about the

responsible use of alcohol while on duty and to refrain from conducting investigations while

intoxicated.

       195.    Plaintiff also respectfully requests that this Court enter a mandatory injunction

requiring the City of Pittsburgh to take immediate remedial action with respect to training and

disciplining its police officers to act in accordance with the Constitutional and civil rights,

privileges and immunities guaranteed to Ms. Robinson and all citizens of the United States of

America by the Constitution of the United States of America and the Constitution and laws of

the Commonwealth of Pennsylvania generally and, specifically, that the City of Pittsburgh

take immediate steps to develop a policy and educate its officers while on duty not to engage

in excessive force and/or commit assaults on citizens who do not violate the law, file false

criminal charges against citizens who do not violate the law, lie on affidavits of probable

cause to cause the filing of charges against citizens who do not break the law.




       WHEREFORE, Plaintiff requests judgment against the City of Pittsburgh for

compensatory damages, the requested injunctive relief and for the recovery of costs and


                                              32
       Case 2:18-cv-01587-CB Document 1 Filed 11/26/18 Page 33 of 40



attorney's fees, punitive damages and such other relief as the Court deems just and equitable

under the circumstances.


                                            Count II
                       Heitzenrater v. Brian Martin and Brian Burgunder
                                       (42 U.S.C. §1983)


        196.    All preceding paragraphs are incorporated herein as if fully set forth.
        197.    At all times relevant hereto, Defendants Martin and Burgunder were acting
under color of state law individually and/or with the help of or in concert with others who
were acting under color of state law. At all time relevant hereto, Defendants Burgunder and
Martin deprived Plaintiff of the rights privileges and immunities secured to him by 42 U.S.C.
§1983 and by the Fourth and Fourteenth Amendments to the United States Constitution by
intending to cause and causing the prosecution of Plaintiff for violating 18 Pa.C.S.A. §§2702,
5501 and 903 on October 12, 2018 when Defendants Burgunder and Martin knew that
Plaintiff did not violate those statutes on that day.


        198.    In addition to the loss of his civil rights, as a direct result of the conduct of

Defendants Burgunder and Martin, as hereinbefore described, Plaintiff suffered the

following additional damages:


                a.      physical injuries in different parts of his body,
                including his face, head, neck, and back;

                b.     severe     emotional     distress,   embarrassment,   and
                humiliation;

                c.      loss of income and loss of employment opportunities;

                d.     loss of his Second Amendment rights to possess a
                firearm; and

                e.     attorneys’ fees to defend against the false and
                malicious charges brought against him.
                                          33
       Case 2:18-cv-01587-CB Document 1 Filed 11/26/18 Page 34 of 40




        WHEREFORE, Plaintiff requests judgment against the Defendants Burgunder and

Martin for compensatory and/or punitive damages and for the recovery of costs and

attorney's fees, and such other relief as the Court deems just and equitable under the

circumstances.


                                            Count III
                                   Heitzenrater v. Brian Martin
                                        (42 U.S.C. §1983)


        199.     All preceding paragraphs are incorporated herein as if fully set forth.
        200.     At all times relevant hereto, Defendant Martin was acting under color of state
law individually and/or with the help of or in concert with others who were acting under color
of state law. At all time relevant hereto, Defendant Martin deprived Plaintiff of the rights
privileges and immunities secured to him by 42 U.S.C. §1983 and by the Fourth and
Fourteenth Amendments to the United States Constitution to be free from the excessive use of
force and the right to bodily integrity, preservation of personal security and the right to be free
from physical assaults.


        201.     In addition to the loss of his civil rights, as a direct result of the conduct of

Defendant Martin, as hereinbefore described, Plaintiff suffered the following additional

damages:


                 a.      physical injuries in different parts of his body,
                 including his face, head, neck, and back;

                 b.     severe    emotional    distress,   embarrassment,     and
                 humiliation;

                 c.       loss of income and loss of employment opportunities;

                 d.       loss of his Second34Amendment rights to possess
       Case 2:18-cv-01587-CB Document 1 Filed 11/26/18 Page 35 of 40



                a firearm; and

                e.     attorneys’ fees to defend against the false and
                malicious charges brought against him.


        WHEREFORE, Plaintiff requests judgment against the Defendants Burgunder and

Martin for compensatory and/or punitive damages in a sum in excess of $75,000, and for the

recovery of costs and attorney's fees, and such other relief as the Court deems just and

equitable under the circumstances.



                                          Count IV
                            Heitzenrater v. Martin and Burgunder
                     (Malicious Prosecution – Supplemental Jurisdiction)


        202.    All preceding paragraphs are incorporated herein as if fully set forth.
        203.    Defendants Martin and Burgunder engaged in outrageous conduct by initiating
and/or procuring the institution of the charges of violating 18 Pa.C.S.A. §§2702, 5501 and
903 on October 12, 2018 without probable cause with malice and primarily for a purpose
other than that of bringing Plaintiff to justice and such proceedings were terminated in favor
of Plaintiff.


        204.    In addition to the loss of his civil rights, as a direct result of the conduct of

Defendants Martin and Burgunder, as hereinbefore described, Plaintiff suffered the

following additional damages:


                a.      physical injuries in different parts of his body,
                including his face, head, neck, and back;

                b.     severe    emotional    distress,   embarrassment,     and
                humiliation;

                                               35
       Case 2:18-cv-01587-CB Document 1 Filed 11/26/18 Page 36 of 40



                c.     loss of income and loss of employment opportunities;

                d.     loss of his Second Amendment rights to possess a
                firearm; and

                e.     attorneys’ fees to defend against the false and
                malicious charges brought against him.


        WHEREFORE, Plaintiff requests judgment against the Defendants Burgunder and

Martin for compensatory and/or punitive damages in a sum in excess of $75,000, and for the

recovery of costs and attorney's fees, and such other relief as the Court deems just and

equitable under the circumstances.


                                           Count V
                                    Heitzenrater v. Martin
                          (False Arrest – Supplemental Jurisdiction)


        205.    Plaintiff incorporates all preceding paragraphs as if fully set forth herein.

        206.    Defendant Martin’s conduct, as hereinbefore described, was outrageous

and it violated Plaintiff’s Fourth Amendment/common law/state court rights to be free from

false arrest.

        207.    In addition to the loss of his civil rights, as a direct result of the conduct of

Defendant Martin, as hereinbefore described, Plaintiff suffered the following additional

damages:


                a.      physical injuries in different parts of his body,
                including his face, head, neck, and back;

                b.     severe    emotional    distress,   embarrassment,     and
                humiliation;

                c.     loss of income and loss of employment opportunities;

                                               36
      Case 2:18-cv-01587-CB Document 1 Filed 11/26/18 Page 37 of 40



               d.     loss of his Second Amendment rights to possess a
               firearm; and

               e.     attorneys’ fees to defend against the false and
               malicious charges brought against him.


       WHEREFORE, Plaintiff requests judgment against Defendant Martin for

compensatory and/or punitive damages in a sum in excess of $75,000, and for the recovery

of costs and attorney's fees, and such other relief as the Court deems just and equitable

under the circumstances.


                                           Count VI
                                    Heitzenrater v. Martin
                       (Assault and Battery – Supplemental Jurisdiction)


       208.    Plaintiff incorporates all preceding paragraphs as if fully set forth herein.

       209.    Defendant Martin’s conduct, as hereinbefore described, was outrageous

and it violated Plaintiff’s Fourth Amendment/common law/state court rights and constituted

assault and battery.

       210.    In addition to the loss of his civil rights, as a direct result of the conduct of

Defendant Martin, as hereinbefore described, Plaintiff suffered the following additional

damages:


               a.      physical injuries in different parts of his body,
               including his face, head, neck, and back;

               b.     severe     emotional   distress,   embarrassment,     and
               humiliation;

               c.       loss of income and loss of employment opportunities;

               d.     loss of his Second Amendment rights to possess a
               firearm; and
                                          37
       Case 2:18-cv-01587-CB Document 1 Filed 11/26/18 Page 38 of 40




                e.     attorneys’ fees to defend against the false and
                malicious charges brought against him.


       WHEREFORE, Plaintiff requests judgment against Defendant Martin for

compensatory and/or punitive damages in a sum in excess of $75,000, and for the recovery

of costs and attorney's fees, and such other relief as the Court deems just and equitable

under the circumstances.




                                            Count VII
                                      Heitzenrater v. Martin
           (Intentional Infliction of Emotional Distress – Supplemental Jurisdiction)


       211.     Plaintiff incorporates all preceding paragraphs as if fully set forth herein.

       212.     Defendant Martin’s conduct, as hereinbefore described, was outrageous

and it violated Plaintiff’s Fourth Amendment/common law/state court rights and constituted

intentional infliction of emotional distress.

       213.     In addition to the loss of his civil rights, as a direct result of the conduct of

Defendant Martin, as hereinbefore described, Plaintiff suffered the following additional

damages:


                a.      physical injuries in different parts of his body,
                including his face, head, neck, and back;

                b.     severe    emotional      distress,   embarrassment,   and
                humiliation;

                c.      loss of income and loss of employment opportunities;

                d.      loss of his Second         Amendment rights to possess
                                                38
       Case 2:18-cv-01587-CB Document 1 Filed 11/26/18 Page 39 of 40



               a firearm; and

               e.     attorneys’ fees to defend against the false and
               malicious charges brought against him.


       WHEREFORE, Plaintiff requests judgment against Defendant Martin for

compensatory and/or punitive damages in a sum in excess of $75,000, and for the recovery

of costs and attorney's fees, and such other relief as the Court deems just and equitable

under the circumstances.




                                        Count VIII
                               Heitzenrater v. All Defendants
                       (Civil Conspiracy – Supplemental Jurisdiction)


       214.    Plaintiff incorporates all preceding paragraphs as if fully set forth herein.

       215.    Defendants Martin, Burgunder, Honick and Lincoln conspired with each

other to commit malicious prosecution, false arrest, assault and battery and intentional

infliction of emotional distress as hereinbefore described.

       216.    The conduct of Defendants Martin, Burgunder, Honick and Lincoln, as

hereinbefore described, was outrageous and it constitutes common law/Pennsylvania

state court civil conspiracy.

       217.    In addition to the loss of his civil rights, as a direct result of the conduct of

Defendants Martin, Burgunder, Honick and Lincoln as hereinbefore described, Plaintiff

suffered the following additional damages:


               a.      physical injuries in different parts of his body,
               including his face, head, neck, and back;
                                           39
      Case 2:18-cv-01587-CB Document 1 Filed 11/26/18 Page 40 of 40




               b.     severe    emotional     distress,   embarrassment,     and
               humiliation;

               c.      loss of income and loss of employment opportunities;

               d.     loss of his Second Amendment rights to possess a
               firearm; and

               e.     attorneys’ fees to defend against the false and
               malicious charges brought against him.



       WHEREFORE, Plaintiff requests judgment against Defendants Martin, Honick,

Burgunder and Lincoln for compensatory and/or punitive damages in a sum in excess of

$75,000, and for the recovery of costs and attorney's fees, and such other relief as the

Court deems just and equitable under the circumstances.


                             DEMAND FOR TRIAL BY JURY


       Plaintiff hereby demands a trial by jury of any and all issues triable of right by trial by
jury pursuant to the Seventh Amendment to the United States Constitution, the statutes of the
United States of America and Rule 38 of the Federal Rules of Civil Procedure.


                                               Respectfully submitted,

                                                  s/ Martin A. Dietz               .
                                               Martin A. Dietz, Esquire
                                               Pa. I.D. No. 69182

                                               The Mitchell Building
                                               304 Ross Street, Suite 505
                                               Pittsburgh, PA 15219
                                               (412) 261-5520

                                               Attorney for Plaintiff
                                               ERIK HEITZENRATER
                                               40
